Title: From Benjamin Franklin to Edward Nathaniel Bancroft, 26 March 1784
From: Franklin, Benjamin
To: Bancroft, Edward Nathaniel




My dear young Friend,
Passy, March 26. 1784

I have received two Letters from you, and am pleas’d to see that you improve in your Writing and Language, and to read your dutiful Expressions of Respect and Love for your Parents, which is very commendable. My Grandson Benja. Franklin Bache, who is lately return’d from Geneva, answer’d for me your first Letter, and hopes you receiv’d it, tho’ you mention nothing of it in your second.— You are happy in being under the Care of so good a Master as Mr Rose, whom I much esteem, and desire you would present my Respects to him. Pursue your Studies diligently: they may qualify you to act in some honourable Station hereafter, and distinguish you from the ignorant Vulgar. Strive to be one of the best Boys among your Acquaintance; ’tis the Road that leads to the Character of a Good Man. Be dutiful & affectionate to your good Mother, particularly now in the Absence of your Father; which will draw down upon you the Blessing of God, and procure you the Regard of all your Father’s Friends, and of every one that knows your Family. I am, my dear young Friend, Yours very affectionately

B. Franklin



This Family join in respectful Compliments to Mrs Bancroft

Master E. N. Bancroft.—


 
Addressed: To / Master Edwd. Nathl Bancroft / No 6. Dukestreet / St. James’s / London
